Title: To George Washington from Nathanael Greene, 22 April 1784
From: Greene, Nathanael
To: Washington, George



Dear Sir
Newport [R.I.] April 22d 1784

Your two letters of the 20th and 27th of March both came safe to hand. My indisposition is such I fear it will not be in my power to comply with your wishes if there was no other obstacle. I have a constant pain in my breast and am now so weak as to be incapable of bearing the fatigues of a Journey. Besides which the Doctor thinks it would be dangerous to go by water for fear I might burst a blood vessel as I am very subject to sea sickness and the Vessels of the stomach are exceedingly uncoated. And he thinks it equally dangerous to ride for fear of the same evil. My complaint arose from a strain I got in Providence last Winter in making a violent exertion to save my self from a fall.
It was my intention to have been in South Carolina before this; but Mrs Greene not being put to bed as early as I expected I continued my stay until my own complaints forbids my going. But was I well enough to travel I would certainly go by the way of Philadelphia notwithstanding it would be attended with no small injury to my private affairs; and my necessities on this head are far different from yours. In addition to my own embarassments on this subject I am under such engagements to

provide a Cargo for a vessel of my brothers expected in to Charleston that I should be at a loss how to accomodate that matter even if I had no calls of my own. And what makes me more anxious on this subject he has been unfortunate in trade at the close of the war which renders my obligation to fulfill my engagements the greater. You never felt embarassments in matters of interest and god grant you never may. No body can feel but those that experience It sinks the spirits and depresses the mind.
The uproar that is raised against the Cincinnati makes me more anxious to be at the Meeting than I ever expected to feel. It was uninteresting to me before. Assuming honors hurt my delicacy; but persecution bannishes the influence. The subject is important and it may be equally dangerous to recede or push forward; but I am decided in my opinion not to abolish the order from the prevailing clamours against it. If this is done a way the whole tide of abuse will run against the commutation. The public seem to want somthing in New England to quarrel with the officers about, remove one thing and they will soon find another. It is in the temper of the people not in the matters complained of. I hope the meeting will not be hasty in their determination or in such a hurry to seperate. It is yet uncertain what the politicks of America will lead to if they are not influenced by some collateral cause. It is necessary to create a jealosy in the people to bind them together. If they are not afraid of the Cincinnati local policy will influence every measure. If Congress is silent on the subject as I hope they will it will be a convincing proof they both see and feel its advantages. I am confident the tranquilaty of the public can only be preserved but by the continuance of the order. If I can come I will but whether I do or not I am for continuing the institution without alteration. To make any alteration in the present hour will be premature, injure its influence, and defeat all the good that may be expected from continuing it an object of public attention. My breast pains me so much that I cannot add only my good wishes for your health and happiness. Mrs Greene joins me in kind compliments to Mrs Washington and all the branches of the family. I am dear Sir with esteem and affection Your Most Obedt humble Sert

Nath. Greene

